UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1775


ADAM L. PERRY,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Movant - Appellee,

              and

WILLIAM EARL BRITT, Senior United States District Judge in his official
capacity,

                     Respondent.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, District Judge. (2:17-cv-00054-D)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Adam L. Perry, Appellant Pro Se. Christopher Michael Anderson, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Adam L. Perry appeals the district court’s order denying his motion for contempt,

motion for trial, and application for injunction in this action the United States removed

from state court under 28 U.S.C. § 1442(a) (2012). On appeal, we confine our review to

the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Perry’s informal

brief does not challenge with specific argument the bases for the district court’s

disposition, Perry has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we grant leave to proceed in forma pauperis and affirm the district

court’s judgment. We deny Perry’s motion for injunctive relief pending appeal and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3